     MICHAEL BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy., Ste. 307
 4
     Henderson, NV 89074
 5   Phone: 702-473-8406
     eservice@legallv.com
 6   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9

10    MARIVELLE NUNEZ AS TRUSTEE FOR                   CASE NO. 2:16-cv-01504-JAD-NJK
      MARIVELLE     NUNEZ REVOCABLE
11    LIVING TRUST,
                                                       STIPULATION AND ORDER TO
12                       Plaintiff,
                                                       EXTEND RESPONSE DEADLINE TO
      v.
13                                                     NATIONSTAR MORTGAGE, LLC’s
      HOMEFIELD     FINANCIAL,           INC.;
                                                       MOTION FOR SUMMARY
      MORTGAGE                 ELECTRONIC
14                                                     JUDGMENT [ECF NO. 42]
      REGISTRATION      SYSTEMS,         INC.;
15    NATIONSTAR     MORTGAGE,           LLC;
                                                       [SECOND REQUEST]
      KEYBANK NATIONAL ASSOCIATION; and
16    DOES 1 through 10, inclusive; ROE
      CORPORATIONS 1 through 10, inclusive
17
                         Defendants.
18

19    NATIONSTAR MORTGAGE, LLC
20         Counterclaimant/Crossclaimant,
      v.
21    MARIVELLE NUNEZ AS TRUSTEE FOR
      MARIVELLE       NUNEZ       REVOCABLE
22
      LIVING   TRUST;      SILVER      TURTLE
23    HOMEOWNER’S       ASSOCIATION;       and
      NEVADA ASSOCIATION SERVICES
24
          Counter-Defendant/Cross-Defendants
25

26          Defendant/Counterclaimant/Cross-Claimant Nationstar Mortgage LLC (Nationstar) and
27
     Defendant Mortgage Electronic Registration Systems, Inc. (MERS, collectively Defendants) and
28
     Plaintiff/Counter-Defendant Marivelle Nunez as Trustee for Marivelle Nunez Revocable Living

                                                  1
 1   Trust (Plaintiff), by and through their respective counsel of record, stipulate to extend Plaintiff’s
 2   deadline to respond to Defendant Nationstar Mortgage LLC’s motion for summary judgment
 3   [ECF 42] for fourteen (14) additional days as follows:
 4           1.     Plaintiff filed its complaint in the Eighth Judicial District Court of Clark County,
 5
     Nevada on May 4, 2016 asserting quiet title/declaratory relief and injunction relief against
 6
     Defendants.
 7
             2.     Nationstar removed this action to the United States District Court, District of
 8
     Nevada on June 24, 2016 [ECF No. 1].
 9
             3.     MERS & Nationstar answered Plaintiff's complaint on July 15, 2016 [ECF No. 4
10
     & 6].
11
             4.     This Court entered a discovery plan and scheduling order on May 23, 2019, setting
12
     a November 19, 2019 dispositive motions deadline [ECF No. 27]. An order granting the parties'
13
     stipulation for an extension of the November 19, 2019 deadline was entered on September 23,
14

15
     2019, extending the dispositive motions deadline to February 3, 2020 [ECF No. 40].

16           5.     The parties stipulated to extend the Plaintiff’s deadline to respond to Nationstar

17   Mortgage LLC’s motion for summary judgment [ECF 42] to March 9, 2020, to allow time for

18   the parties to continue settlement negotiations which, if finalized, will resolve all pending claims.

19           6.     Due to the unique nature of this case, those settlement discussions will require
20   additional time to complete.
21           7.     The parties therefore stipulate to extend the Plaintiff’s deadline to respond tp
22   Nationstar Mortgage LLC’s motion for summary judgment [ECF 42] for fourteen (14) days, up
23   to and including March 23, 2020, to allow time for the parties to continue settlement negotiations
24
     which, if finalized, will resolve all pending claims between them.
25
             8.     The parties are currently evaluating a settlement arrangement that is atypical of
26
     these types of cases, as the original homeowner purchased the property from the HOA foreclosure
27
     sale buyer and is plaintiff in this action against the loan servicer, Nationstar, thus necessitating
28
     considerations between a borrower and lender not at issue in other cases.
                                                      2
 1         9.     The parties do not file this stipulation with the intent to delay or bad faith.
 2         DATED this 9th day of March 2020.
 3

 4   AKERMAN LLP                                         THE LAW OFFICE OF MIKE BEEDE, PLLC

 5   /s/ Donna M. Wittig                                 /s/ Michael N. Beede
     MELANIE D. MORGAN, ESQ.                             MICHAEL N. BEEDE, ESQ.
 6   Nevada Bar No. 8215                                 Nevada Bar No. 13068
     DONNA M. WITTIG, ESQ.                               JAMES W. FOX, ESQ.
 7   Nevada Bar No. 11015                                Nevada Bar No. 13122
     1635 Village Center Circle, Suite 200               2470 St. Rose Parkway, Suite 307
 8   Las Vegas, Nevada 89134                             Henderson, Nevada 89074
     Attorneys    for    Defendants     Nationstar       Attorneys for Marivelle Nunez as Trustee for
 9   Mortgage LLC and Mortgage Electronic                Marivelle Nunez Revocable Living Trust
     Registration Systems, Inc.
10

11
                                                  IT IS SO ORDERED.
12
                                                 ______________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
13                                               UNITED STATES DISTRICT JUDGE
14                                               ______________________________________
                                                 Dated: March 10, 2020.

15                                                       3/9/2020
                                                  DATED:___________________
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
